Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jon A. Birmingham on 08/02/2022. The application has been amended as follows:

Claim 2 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the bottom of the capsule comprises a ledge, wherein the ledge is concentrically arranged around the slanted wall portion and contiguous therewith, for providing a piercing ledge for piercing the capsule after centering thereof. 
 
Claim 3 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the bottom of the capsule comprises a further wall portion concentrically arranged around the slanted wall portion or the ledge, the further wall portion being oriented under a further angle with the longitudinal axis.  

Claim 4 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the angle of the slanted wall portion of the capsule with respect to the longitudinal axis is smaller than 60 degrees, preferably smaller than 55 degrees.  

Claim 5 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein upon closing of the first brew chamber part with the second brew chamber part, the seal is clasped between the first and second brew chamber part against the rim of the first brew chamber part for providing the sealing of the brew chamber, and wherein the seal is formed of a folded wall portion of the flange.  

Claim 6 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 5, wherein at least one of: the rim is correspondingly shaped with the folded wall portion for enabling the sealing of the brew chamber; or the rim comprises a ridge to be clasped against the seal.  

Claim 7 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 5, wherein the rim includes a groove and wherein the flange is folded such as to form an protrusion or outer ring that falls into the groove upon closing of the first brew chamber part with the second brew chamber part after said centering of the capsule.  

Claim 8 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the angle of the slanted wall portion with respect to the longitudinal axis is dependent on one or more material properties of the capsule, wherein the material properties include at least one of: a material hardness of the capsule body, a surface roughness of the slanted wall portion, and a wall thickness of the capsule body. 
 
Claim 9 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein, in combination with the angle of the slanted wall portion, a maximum static friction coefficient within a range of 0.25 to 0.40, preferably between 0.30 and 0.35, is obtained by at least one of: a material hardness of at least a part of the capsule body; a surface roughness of the slanted wall portion; a coating on the slanted wall portion or on at least a part of the capsule body; and a wall thickness of the capsule body.  

Claim 10 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the brew chamber further comprises a fluid dispensing device for supplying an amount of fluid, such as water, under pressure to the first brew chamber part, for providing the fluid to the capsule through the inlet side for providing the fluid pressure for opening the lid.  

Claim 11 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 1, wherein the capsule further comprises a piercing area arranged Page 5 of 7Application No. 16/630,392 Response to Ex Parte Quayle Action Mailed March 3, 2022 Amendment dated August 1, 2022 circumferentially around the slanted wall portion, the piercing area having a surface oriented substantially transverse to the longitudinal axis.  

Claim 12 (Currently Amended): The assembly of [[a]] the capsule and [[a]] the brew chamber according to claim 11, wherein an inner edge of the piercing area is at a distance of approximately 11 to 13 millimeter from the longitudinal axis.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-13 is indicated because: 
None of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention such as the slanted wall portion is configured for cooperating with the knives such that the knives engage with the slanted wall portion upon closing of the brew chamber, wherein the slanted wall portion is oriented under an angle with the longitudinal axis, for centering the capsule relative to the central axis of the brew chamber prior to piercing of the capsule due to slipping of the at least one of the knives upon engaging of the at least one knife on the slanted wall portion as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/26/2022